Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 16-19 and 23-32 are pending and are allowed herein.
	Claims 16, 26, 27, and 30 are currently amended.
	Claims 20-22 are cancelled herein.
Authorization for this Examiner’s amendment was given in an interview with Steven Parks on 05/06/2021.

The application has been amended as follows: 
16. (Currently Amended) A herbicidal mixture comprising 
a) L- glufosinate and its salts as compound I; and 	
b) at least one at least one of pethoxamid or pyroxasulfone as compound II; 
wherein L-glufosinate comprises more than 70% by weight of the L-enantiomer.

20. (Cancelled)

21. (Cancelled)

22. (Cancelled)

26. (Currently Amended) The method as claimed in claim 25, comprising application of the herbicidal mixture 

27. (Currently Amended) The method as claimed in claim 25, comprising application of the herbicidal mixture 

30. (Currently Amended) The method of claim 25, wherein compounds I and II of the herbicidal mixture 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: the closest prior art is Hacker et al (US 7,012,040).  Hacker, while teaching the combination of L-glufosinate and certain herbicides, does not directly provide motivation for the selection specifically of L-glufosinate with pethoxamid or pyroxasulfone as instantly claimed.  Further, Applicant has provided evidence of a synergistic relationship between L-glufosinate with pethoxamid or pyroxasulfone in the specification.  As such, without the use of improper hindsight reconstruction, one of ordinary skill in the art would not have been motivated to select the specific combination.  Therefore, the claims are deemed novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611